Citation Nr: 0308890	
Decision Date: 05/12/03    Archive Date: 05/20/03

DOCKET NO.  01-04695	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas


THE ISSUES

Entitlement to secondary service connection for low back and 
left foot disorders.


REPRESENTATION

Appellant represented by:	Disabled American Veterans





FINDINGS OF FACT

1.	The veteran, who active duty from April 1972 to March 
1975, appealed an RO decision which denied secondary service 
connection for low back and left foot disorders (claimed as 
secondary to a service-connected left knee disability).

2.	In April 2003, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
veteran and his representative that a withdrawal of this 
appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
veteran have been met.
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204.  The veteran (who 
was recently granted a total disability rating based on 
individual unemployability) has withdrawn his appeal of the 
issues of secondary service connection for low back and left 
foot disorders, and, hence, there remain no allegations of 
errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed.






ORDER

The appeal is dismissed.




                       
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.




 



